                          United States District Court
                        Western District of North Carolina
                               Asheville Division

          Joshua Settlemyer,          )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )                1:19-cv-00170-MR
                                      )
                 vs.                  )
                                      )
          T. Hampton, et al,          )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 11, 2021 Order.

                                               August 11, 2021




         Case 1:19-cv-00170-MR Document 42 Filed 08/11/21 Page 1 of 1
